Exhibit 99.1 News Release For immediate release Calgary, Alberta September 7, 2011 TSXV: OPC OPTI Canada Confirms Noteholder Approval of Master Plan and Announces Court Sanction Order OPTI Canada Inc. (“OPTI” or the “Company”) is pleased to announce that the Court of Queen’s Bench of Alberta (the “Court”) granted an order (the “Sanction Order”) today approving the Company’s Master Plan (as described below) pursuant to the Companies’ Creditors Arrangement Act (the “CCAA”) and the Canada Business Corporations Act (the “CBCA”). The Sanction Order was granted following a meeting (the ”Noteholders’ Meeting”) of the holders (the “Second Lien Noteholders”) of the Company’s 7.875% and 8.25% senior secured notes due December 15, 2014 (collectively, the "Second Lien Notes") held earlier today at which Second Lien Noteholders voted overwhelmingly in favour of a resolution to approve the Company’s Master Plan. VOTING RESULTS At the Noteholders' Meeting, the Master Plan was approved by a majority of Second Lien Noteholders, present in person or by proxy, who collectively hold 99.97% of the aggregate principal amount of outstanding Second Lien Notes that were voted at the meeting. The Company’s Master Plan (the “Master Plan”) provides for the alternate implementation of either an acquisition plan (the “Acquisition Plan”) or a recapitalization plan (the “Recapitalization Plan”). Pursuant to the Acquisition Plan, all of the Second Lien Notes will be transferred and assigned by the Second Lien Noteholders to CNOOC International (or a subsidiary of CNOOC International) in exchange for a net cash payment of approximately US$1,179 million, and all of the OPTI common shares held by OPTI shareholders will be transferred to CNOOC Luxembourg S.à r.l in exchange for a cash payment to such shareholders of US$0.12 per share. Under the Recapitalization Plan,
